                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIAM JOSEPH NEWMAN                                                               PLAINTIFF
ADC #651574

v.                             Case No. 4:21-CV-00062-LPR-JJV

TURN KEY HEALTH SERVICES, et al.                                                DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition (“PFR”)

submitted by United States Magistrate Judge Joe J. Volpe. No objections have been filed and the

time to do so has expired. After a careful and de novo review of the PFR and the record, the Court

concludes that the PFR should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Amended Complaint (Doc. 4) be

DISMISSED without prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal from this Order and the accompanying Judgment would not be taken in

good faith.

       Dated this 29th day of June 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
